                                                                                                                        REPRESENTATIVE AGREEMENT
                                                                                                                                                                                                 USA
APPLICANT INFORMATION
FULL NAME (LAST, FIRST, MIDDLE INITIAL)                                                                  SOCIAL SECURITY NUMBER                       DATE OF BIRTH (MUST BE OF LEGAL AGE)
   LAST                                       FIRST                                    MI.                          -                  -                 MM                  DD                  YYYY

PHONE                                                                                                    EMAIL ADDRESS                                        FAX


BILLING ADDRESS (NO P.O. BOX)                                                                            CITY                                        STATE                POST CODE


SHIPPING ADDRESS                                                                                         CITY                                         STATE               POST CODE




CO-APPLICANT INFORMATION
FULL NAME (LAST, FIRST, MIDDLE INITIAL)                                                                  SOCIAL SECURITY NUMBER                       DATE OF BIRTH (MUST BE OF LEGAL AGE)
   LAST                                       FIRST                                    MI.                          -                  -                 MM                  DD                  YYYY

PHONE                                                                                                    EMAIL ADDRESS                                        FAX


BILLING ADDRESS (NO P.O. BOX)                                                                            CITY                                        STATE                ZIP CODE


SHIPPING ADDRESS (IF DIFFERENT FROM BILLING ADDRESS)                                                     CITY                                         STATE               ZIP CODE



*Social Security or Federal Tax ID# is required for all Applicants.
†Assumed Names and Business Entities -- If your WorldVentures business will be owned by a corporation, limited liability company (LLC), partnership or trust, or will be operated under an assumed name (e.g.,
XYZ Enterprises or John Doe & Representatives), please complete the section below.


COMPANY INFORMATION
COMPANY NAME                                                                                             TAX ID NUMBER


PHONE                                                                                                    EMAIL ADDRESS


BILLING ADDRESS (NO P.O. BOX)                                                                            CITY                                         STATE                ZIP CODE


SHIPPING ADDRESS                                                                                         CITY                                         STATE                ZIP CODE



Have either of the applicants ever been a WorldVentures Representative or had an ownership interest in a WorldVentures Representative business as a co- owner or business entity? Yes / No
If “Yes”, please provide date of last activity: Month     Year             Previous ID No.

SPONSOR NAME                                          SPONSOR ID                                         APPLICANT WEB ALIAS                                      APPLICANT PASSWORD




                                    WorldVentures Marketing LLC • 5100 Tennyson Pkwy, Plano Texas 75024 • Ph 972. 805.5100 • Fax 972.767.4039 • www.WorldVentures.biz
                                                                                           Revised July 25, 2020
BUSINESS SYSTEM

          WorldVentures Representative Business System (RBS): $24.99 + $24.99/month*
          All Representative Applicants must purchase the RBS. This on-line system includes a Personalized Website, a Back Office, Online Training Program, and access to
          Sales and Marketing Tools. Terms of Use apply.

*First Month’s Fees are charged at time of purchase and automatically each month thereafter to the form of payment selected below.



CHOOSE ONE METHOD OF PAYMENT

          OPTION A: CHECK ONE CREDIT CARD AS YOUR PRIMARY PAYMENT                                                VISA                       MASTERCARD                      AMEX

CARD NUMBER                                                                                                                          EXPIRATION DATE
                                                                                                                                         MM                           YY

NAME ON CARD                                               BILLING ADDRESS                                                           CITY                           STATE    ZIP CODE




         OPTION B: IPAYOUT/EWALLET: YOU WILL RECEIVE AN EMAIL TO ACTIVATE AND FUND YOUR IPAYOUT/EWALLET ACCOUNT AND COMPLETE YOUR ENROLLMENT



ACKNOWLEDGEMENT
I/we understand that the only financial requirement to become a WorldVentures Independent Representative is the payment of the Initial and first Monthly RBS fee (plus any applicable
tax). Acceptance of this application occurs on receipt of payment of the Initial and first Monthly RBS fee. Once this application is accepted, I/we understand I/we may access the RBS
online and that I/we will be entitled to all services WorldVentures provides to its Representatives. Any purchase of a product or service in connection with becoming a Representative
is optional. I/we authorize WorldVentures to charge the RBS Initial and first and subsequent Monthly Fee to the payment method provided on this application. I/ we have read (or
agree to read before conducting any Representative activity) and agree to the Terms and Conditions, the WorldVentures Compensation Plan, the Policies and Procedures and the
Business Entity Registration Form (where appropriate), each of which is incorporated into this agreement by reference (referred to collectively as “the Agreement”). For individual
and partnership applications I/ we certify that I am/we are the age of majority and legally able to enter into the Agreement. For company or other business entity applications I/we
understand that the application is accepted conditional upon completion of the business entity registration form and its acceptance by WorldVentures.

I /we acknowledge that WorldVentures has a commitment to trust, transparency and truthfulness, and as a WorldVentures Representative, it is my/our responsibility to uphold this
commitment and the WorldVentures core values.

If cancelled within fourteen (14) days (fifteen (15) days for Montana residents) of acceptance by WorldVentures, I will receive a refund in accordance with Section 5 of these Terms and
Conditions.


APPLICANT SIGNATURE                                                                                              DATE



CO-APPLICANT’S SIGNATURE                                                                                         DATE




                                WorldVentures Marketing LLC • 5100 Tennyson Pkwy, Plano Texas 75024 • Ph 972. 805.5100 • Fax 972.767.4039 • www.WorldVentures.biz
                                                                                       Revised July 25, 2020
                                                                     Representative Terms and Conditions
Defined terms are set forth below or may be separately defined in any of the documents                      Agreement are of no force or effect.
incorporated by reference into the Agreement. References to the singular shall include the plural           10. Any waiver by WorldVentures of any breach of the Agreement must be in writing and signed by
and to the masculine shall include the feminine wherever the context permits.                               an authorized officer of WorldVentures. Waiver by WorldVentures of any breach of the Agreement
1. I understand that as a WorldVentures Representative:                                                     by me shall not operate or be construed as a waiver of any subsequent breach.
          a. I have the right to promote the sale of WorldVentures products and services in                 11. If any provision of the Agreement is held to be invalid or unenforceable, such provision shall be
accordance with the Agreement;                                                                              reformed only to the extent necessary to make it enforceable and the balance of the Agreement
          b. I have the right to enroll persons as WorldVentures Representatives and/or as                  will remain in full force and effect.
customers; and when I do so I will comply with all applicable WorldVentures policies including but          12. This Agreement will be governed by and construed in accordance with the laws of the
not limited to policies and procedures relating to payment card handling information; and                   State of Texas, without regard to principles of conflicts of laws. All disputes and claims relating
          c. I will train, motivate and support the Representatives in my Downline Marketing                to WorldVentures, the Agreement, or WorldVentures products and services, the rights and
Organization.                                                                                               obligations of an independent Representative and WorldVentures, or any other claims or causes
2. I agree to present the WorldVentures Compensation Plan and WorldVentures products and                    of action relating to the performance of either an independent Representative or WorldVentures
services as set forth in official WorldVentures literature. I agree to keep accurate records and shall      under the Agreement shall be settled totally and finally by arbitration in Dallas, Texas, or such
not engage in or perform any misleading, deceptive or unethical practices. I further agree to abide         other location as WorldVentures prescribes, in accordance with the Federal Arbitration Act and
by all federal, state and local laws and regulations governing the sale or solicitation of the products     the Commercial Arbitration Rules of the American Arbitration Association, except that all parties
and services marketed by WorldVentures, including but not limited to, obtaining and maintaining             shall be entitled to discovery rights allowed under the Federal Rules of Civil Procedure. All issues
any and all permits and licenses required to perform under the Agreement and I understand that              related to arbitration shall be governed by the Federal Arbitration Act. The decision of the arbitrator
I will be personally liable for any fines and other expenses incurred by WorldVentures as a result          shall be final and binding on the parties and may, if necessary, be reduced to a judgment in any
of my failure to do so.                                                                                     court of competent jurisdiction. Each party to the arbitration shall be responsible for its own
3. I agree that, as a WorldVentures Representative, I am an independent contractor and not an               costs and expenses of arbitration, including legal and filing fees. Nothing in the Agreement shall
employee, partner, legal representative, or franchisee of WorldVentures. I am not authorized to and         prevent WorldVentures from applying to and obtaining from any court having jurisdiction a writ
will not incur any debt, expense, obligation, or open any checking account on behalf of, for, or in the     of attachment, a temporary injunction, preliminary injunction, permanent injunction or other relief
name of WorldVentures. I agree that I will be solely responsible for paying all expenses incurred by        available to safeguard and protect WorldVentures’ interest prior to, during or following the filing of
myself, including but not limited to travel, food, lodging, secretarial, office, long distance telephone    any arbitration or other proceeding or pending the rendition of a decision or award in connection
and other expenses. I UNDERSTAND THAT I SHALL NOT BE TREATED AS AN EMPLOYEE OF                              with any arbitration or other proceeding. For the avoidance of doubt, the claims of different
WORLDVENTURES FOR FEDERAL OR STATE TAX PURPOSES. WorldVentures is not responsible                           Representatives shall be heard in separate, bilateral arbitration proceedings. WorldVentures does
for withholding, and shall not withhold or deduct from my bonuses and commissions, if any, FICA,            not consent to classwide arbitration proceedings, and Representatives specifically waive any and
or taxes of any kind.                                                                                       all rights they may otherwise have to classwide arbitration. Arbitration proceedings and any award
4. I have carefully read (or agree to read before performing any Representative activity) and               shall be kept confidential. No amendment to this arbitration provision shall apply to a dispute of
agree to comply with these Terms and Conditions, the WorldVentures Policies and Procedures,                 which WorldVentures had actual notice on the date of the amendment. Any termination of this
WorldVentures Compensation Plan, and the Business Entity Registration Form (where appropriate),             arbitration provision shall not be effective until 10 days after reasonable notice of termination is
each of which are provided by WorldVentures on its website www.worldventures.biz and are                    given to Representatives or as to disputes which arose prior to the date of termination.
incorporated into and made a part of these Terms and Conditions (these documents shall be                   13. The parties consent to jurisdiction and venue before any federal or state court in Collin County,
collectively referred to as the “Agreement”). I understand that I must be in good standing, i.e. not        State of Texas, for purposes of enforcing an award by an arbitrator or any other matter not subject
in violation of the Agreement, to be eligible for bonuses or commissions from WorldVentures. I              to arbitration.
understand that the Agreement may be amended at the sole discretion of WorldVentures, and I                 14. Notwithstanding the foregoing, Louisiana residents may bring an action against WorldVentures
agree that any such amendment will apply to me. Notification of amendments shall be published               with jurisdiction and venue as provided by Louisiana law.
in official WorldVentures materials. The continuation of my WorldVentures business and/or my                15. If a Representative wishes to bring an action against WorldVentures for any act or omission
acceptance of bonuses or commissions shall constitute my acceptance of any and all amendments.              relating to or arising from the Agreement, such action must be brought within one (1) year from
I acknowledge that all post sale customer service support may be rendered in English by                     the date of the alleged conduct giving rise to the cause of action. Failure to bring such action
WorldVentures or its affiliates.                                                                            within such time shall bar all claims against WorldVentures for such act or omission. Representative
5. The term of the Agreement is one (1) year from the date of its acceptance by WorldVentures               waives all claims that any other statutes of limitations applies. If a Representative brings or threatens
which will be the later of (i) the date that I execute the Agreement electronically via the company’s       to bring an action against WorldVentures including but not limited to any action for any act or
Internet sign-up procedure and it is received and accepted by WorldVentures, (ii) the date that a           omission arising from the Agreement, WorldVentures may at its option immediately suspend the
signed original hard copy of the Agreement is received and accepted by WorldVentures and a                  Representative position and may terminate the Agreement by fourteen (14) days’ notice in writing
computer record is made of the account or (iii) the date on which payment of the Initial and first          to the Representative.
Monthly RBS fees are paid. The Agreement shall thereafter automatically renew for successive                16. I authorize WorldVentures to use my name, photograph, personal story and/or likeness in
one (1) year terms unless either I or WorldVentures provides the other with at least thirty (30)            advertising/promotional materials, and grant WorldVentures an indefinite royalty free license to
days’ written notice of non-renewal. I may terminate the Agreement for any reason, at any time, by          use all photographs, video and other images submitted by me to WorldVentures; I waive all claims
giving WorldVentures prior written notice by mail at its address of record or by e mail to support@         for remuneration for such use.
worldventures.com. WorldVentures may terminate the Agreement pursuant to the Policies                       17. I understand that participation in WorldVentures does NOT guarantee or assure any profits or
and Procedures or in the event that I breach any part of the Agreement. Following termination               success. I certify that no such representations of income or success have been made to me by
of the Agreement within fourteen (14) days from the date of initial purchase, (fifteen (15) days for        WorldVentures or any Independent Representative.
Montana residents) upon request WorldVentures shall refund the purchase of the RBS (Initial and             18. During the term of this Agreement (and any renewals) and for (1) one year thereafter, I will
any Monthly Fee paid). If either I or WorldVentures elects to not renew the Agreement, or if it is          not sell to WorldVentures customers or Representatives any products, services or business
terminated for any reason, I understand that I will permanently lose all rights as a Representative,        opportunities that compete with WorldVentures products or services. In addition, during the
I shall not be eligible to promote WorldVentures products and services nor shall I be eligible to           term of the Agreement (and any renewals) and for (1) one year thereafter, I will not solicit or recruit
receive commissions, bonuses, or other income resulting from the activities of my former Downline           WorldVentures employees, consultants, vendors, customers or Representatives, whether active or
Marketing Organization. In the event of termination or non- renewal for any reason, I waive all             inactive, to participate in any network marketing program, The exception being those to whom I am
rights I have to my former Downline Marketing Organization and to any bonuses, commissions or               both Enroller and Sponsor, as defined in the WorldVentures Policies and Procedures.
other remuneration derived through the sales and other activities of my former Downline Marketing           19. By completing and submitting this Application, I specifically authorize WorldVentures to
Organization. WorldVentures reserves the right to terminate the Agreement upon thirty (30) days’            transfer and disclose personal or confidential information which I have provided to WorldVentures
notice if it elects in my country of residence to: (1) cease business operations; (2) dissolve as a         in connection with my application to become a Representative and in connection with my
business entity; or (3) terminate sale of its products and/or services via direct selling channels.         Representative business and Downline Marketing Organization or that has been developed or
6. I may not assign or transfer any rights or sub contract my duties under the Agreement without            provided to WorldVentures by me as a result of my activity as a Representative, to its parent and
the prior written consent of WorldVentures. Any attempt to transfer or assign the Agreement or sub          affiliated companies, its partners, licensees, agents and vendors and to other WorldVentures
contract my duties without the express written consent of WorldVentures may result in termination           Representatives, who may or may not be in my immediate Upline or Downline, when necessary to
of the Agreement.                                                                                           ensure proper support for the WorldVentures business and to applicable government or regulatory
7. I understand that during any investigation by WorldVentures of my breach of the Agreement or             bodies if required by law. I further authorize WorldVentures, its parent and/or affiliated companies
my conduct as a Representative, my Representative position status may be suspended and any                  and other WorldVentures Representatives to communicate with me by electronic mail at the email
payments which may otherwise be owed to me shall be held until final resolution has been achieved.          address and/or by text message at the cell number I have entered on the front of the Application.
I acknowledge that in the event that WorldVentures determines that I have violated the Agreement,           I understand that such emails and /or text messages may include offers and solicitations for
WorldVentures may terminate the Agreement and deactivate my Representative position, in which               the sale and purchase of WorldVentures products, sales aids, and services. I further authorize
event I will not be entitled to any payments or further commissions or compensation of any kind             WorldVentures to use my personal information for Representative recognition and marketing
whether or not the sales for such bonuses or commissions have been completed or WorldVentures               materials and to release my name and telephone number in response to a customer’s request for a
may impose upon me other disciplinary actions as set forth in the Policies and Procedures. In such          Representative in my area. If this information is not to be released, I agree to notify WorldVentures
circumstances WorldVentures may allocate my position together with any Downline Marketing                   that I do not want this information released by written notice directed by email to support@
Organization to another Representative or applicant.                                                        worldventures.com. I agree to obtain, record, use, hold, transfer, dispose of and otherwise process
8. WorldVentures, its parent or affiliated companies, directors, officers, owners, employees,               personal information about customers, other WorldVentures Representatives or any other person
assigns, and agents (collectively referred to as “affiliates”), shall not be liable for, and I release      (however and whomever obtained from) only in accordance with the Agreement. Unless otherwise
WorldVentures and its affiliates from, all claims for consequential and exemplary damages. I further        provided by WorldVentures, I understand that I (i) may only use such personal information for
agree to release WorldVentures and its affiliates from all liability arising from or relating to the        my WorldVentures business and for no other purpose(s); (ii) must comply with their obligations
promotion or operation of my WorldVentures business and any activities related to it (e.g., the             regarding privacy and data security as set forth in the Agreement; and (iii) must comply with like
presentation of WorldVentures products and services or Compensation Plan, the operation of a                privacy and data security obligations to those imposed on WorldVentures under applicable laws
motor vehicle, the lease of meeting or training facilities, etc.), and agree to indemnify WorldVentures     in respect to such information. If any transfer of such personal data requires the execution of the
for any liability, (including attorney fees), damages, fines, penalties, or other awards arising from any   European Commission’s Standard Contractual Clauses for the transfer of personal data from the
unauthorized conduct that I undertake in operating my business. WorldVentures may at any time               European Economic Area to a third country (“Standard Contractual Clauses”) in order to comply
set off any liability of the Representative against any liability of WorldVentures, whether either          with the applicable privacy and data protection laws including the General Data Protection
liability is present or future, liquidated or unliquidated, and whether or not either liability arises      Regulation (where I am the party exporting personal data to WorldVentures or its affiliates outside
under this Agreement. Any exercise by WorldVentures of its rights under this clause shall not limit         the European Economic Area), I agree that I will complete all relevant details in, and execute the
or affect any other rights or remedies available to it under this Agreement or otherwise.                   Standard Contractual Clauses and take all other actions required to legitimize the transfer.
9. The Agreement, constitutes the entire contract between WorldVentures and myself. Any                     20. Sections 12, 16, 18 and 19 shall survive any termination or expiration of the Agreement.
promises, representations, offers, and other communications not expressly set forth in the
                                     WorldVentures Marketing LLC • 5100 Tennyson Pkwy, Plano Texas 75024 • Ph 972. 805.5100 • Fax 972.767.4039 • www.WorldVentures.biz
                                                                                            Revised July 25, 2020
POLICIES & PROCEDURES
   United States & Guam
       Effective February 21, 2019
Table of Contents
Section 1: Introduction .................................................................................................................................. 4
   1.1 Corporate Mission Statement ............................................................................................................. 4
   1.2 Overview and Purpose ........................................................................................................................ 4
   1.3 Delays .................................................................................................................................................. 4
   1.4 Severability .......................................................................................................................................... 4
   1.5 Waiver ................................................................................................................................................. 4
Section 2: Becoming a WorldVentures Independent Representative ........................................................... 4
   2.1 Definition of Independent Representative .......................................................................................... 4
   2.2 Requirements to Become an Independent Representative in the U.S.A ............................................. 5
   2.3 Renewal of Your WorldVentures Business .......................................................................................... 5
   2.4 Business Entity Enrollment .................................................................................................................. 5
   2.5 One WorldVentures Business per Tax ID ............................................................................................. 6
   2.6 Change of Contact Information ........................................................................................................... 6
Section 3: Representative Rights and Obligations ......................................................................................... 6
   3.1 Rights as an Independent Representative ........................................................................................... 6
   3.2 Obligations as an Independent Representative ................................................................................... 6
         3.2.1 Ethical Conduct ........................................................................................................................... 7
         3.2.2 International Marketing.............................................................................................................. 7
         3.2.3 Data Protection Laws .................................................................................................................. 7
Section 4: Status as an Independent Representative .................................................................................... 8
   4.1 Employment Claims ............................................................................................................................. 8
   4.2 Reporting Taxes ................................................................................................................................... 8
   4.3 Contractual Obligations and Legal Responsibilities ............................................................................. 8
   4.4 Compliance with Federal, State and Local Laws & Ordinances ........................................................... 8
Section 5: Operating a WorldVentures Business ........................................................................................... 8
   5.1 Sponsoring Representatives and Customers ....................................................................................... 9
         5.1.2 Enrollment Errors and Transfers ................................................................................................. 9
         5.1.3 Change of Sponsor and Cancellation/Reapplication ................................................................... 9
         5.1.4 Cross Sponsoring ........................................................................................................................ 9
   5.2 Prohibited Recruiting......................................................................................................................... 10
         5.2.1 Conflicts of Interest & Non-Solicitation .................................................................................... 10



                                                                               1
   5.3 Unauthorized Vendor/Supplier Contact ............................................................................................ 10
   5.4 Married Representatives ................................................................................................................... 11
        5.4.1 Co-Applicant ............................................................................................................................. 11
        5.4.2 Marriage Between Representatives ......................................................................................... 11
   5.5 Actions of Household Members or Affiliated Individuals .................................................................. 11
   5.6 News or Media Inquiries.................................................................................................................... 11
   5.7 No Governmental Approval or Endorsement .................................................................................... 11
   5.8 Insurance ........................................................................................................................................... 11
   5.9 Credit Card Chargebacks ................................................................................................................... 12
   5.10 Disruptive Conduct .......................................................................................................................... 12
   5.11 Harassment Policy ........................................................................................................................... 12
   5.12 Confidentiality ................................................................................................................................. 12
   5.14 Survival ............................................................................................................................................ 13
   5.15 Grievances and Complaints ............................................................................................................. 13
Section 6: Marketing and Advertising ......................................................................................................... 13
   6.1 General Marketing and Advertising ................................................................................................... 13
   6.2 Sales Aids and Promotional Material ................................................................................................. 13
   6.3 Trademarks and Copyrights ............................................................................................................... 14
   6.4 WorldVentures’ Identity .................................................................................................................... 14
   6.5 Income Disclosure Statement............................................................................................................ 14
   6.6 Income Claims Prohibited.................................................................................................................. 14
   6.7 Media Inquiries.................................................................................................................................. 14
   6.8 Mass Media Advertising .................................................................................................................... 15
   6.9 Events ................................................................................................................................................ 15
   6.10 Other Businesses or Programs ........................................................................................................ 15
   6.11 Commercial Outlets ......................................................................................................................... 15
   6.12 Trade Shows, Expositions and Other Sales Forums ......................................................................... 15
   6.13 Telemarketing ................................................................................................................................. 16
Section 7: Changes to a WorldVentures Business ....................................................................................... 16
   7.1 Separation, Divorce, and Dissolution or Change of Ownership of a Business Entity ......................... 16
   7.2 Genealogy Placement Change ........................................................................................................... 16
   7.3 Sale and Transfer ............................................................................................................................... 17



                                                                               2
   7.4 Succession ......................................................................................................................................... 17
         7.4.1 Surviving Spouse ....................................................................................................................... 17
         7.4.2 Passing on a WorldVentures Business ...................................................................................... 17
         7.4.3 No Valid Will ............................................................................................................................. 17
         7.4.4 Legal Incapacity and Power of Attorney ................................................................................... 17
   7.5 Return of Sales Aids by Representatives ........................................................................................... 18
         7.5.1 Procedures for Sales Aid Returns.............................................................................................. 18
Section 8: Bonuses and Commissions ......................................................................................................... 18
   8.1 Product Sales ..................................................................................................................................... 18
         8.1.1 Commission Payments.............................................................................................................. 18
         8.1.2 Adjustments for Canceled Services or Returned Products ....................................................... 19
         8.1.3 Unclaimed Commissions and Credits........................................................................................ 19
         8.1.4 Errors or Questions ................................................................................................................... 19
   8.2 Compensation Plan Manipulation ..................................................................................................... 19
Section 9: Disciplinary Action and Dispute Resolution ................................................................................ 20
   9.1 Forms of Disciplinary Action & Sanctions .......................................................................................... 20
   9.2 Right to Appeal .................................................................................................................................. 20
   9.3 Reapplication following Termination................................................................................................. 21
   9.4 Arbitration ......................................................................................................................................... 21
   9.5 Choice of Law .................................................................................................................................... 21
   9.6 Choice of Venue ................................................................................................................................ 22
Appendix I. Internet Advertising and Social Media...................................................................................... 23
   A.      General Electronic Advertising ........................................................................................................ 23
   B.      Websites .......................................................................................................................................... 23
   C.      YouTube and Video Hosting Websites............................................................................................. 25
   D.      Paid Advertisements, Pay-Per-Click, Domain Names, and Meta-Data ............................................ 25
   E.      Spamming........................................................................................................................................ 25
   F.      Lead Generation and Affiliate Marketing Programs ........................................................................ 25
Appendix II: Fees Matrix .............................................................................................................................. 26
Glossary of Terms ........................................................................................................................................ 27




                                                                               3
Section 1: Introduction
1.1 Corporate Mission Statement
WorldVentures’ commitment to create an empowered global culture of abundant living, contribution and fulfillment
is reflected in our mission to enrich lives through unforgettable global, local and daily experiences. We believe those
experiences will not only make people’s lives more fun, but give them more freedom and a sense of fulfillment.

1.2 Overview and Purpose
The purpose of these Policies and Procedures (“Policies”) is to define the relationship between WorldVentures and its
Representatives, to set standards of permissible business conduct and practices, to protect the business relationships,
good will, trade secrets, confidential information, including the WorldVentures business methods and strategies, and
to protect and support Representatives via the ethical and compliant building of their WorldVentures business. The
term “Agreement,” refers collectively to these Policies and Procedures, along with the Representative Agreement,
WorldVentures Compensation Plan and Business Entity Registration Form (where appropriate). WorldVentures
reserves the right to change these Policies and Procedures in its sole discretion. By signing the Representative
Agreement, either manually by paper form or via the online signup process, each Representative agrees to abide by
the terms of the Agreement and all amendments or modifications to the same. The continuation of a Representative’s
WorldVentures business following the effective date of amendments, or acceptance of commissions or bonuses under
the Compensation Plan, constitutes acceptance of all amendments. It is the responsibility of each Representative to
read, understand, adhere to, and ensure they are aware of and operating under the most current version of this
document.

1.3 Delays
WorldVentures will not be responsible for delays or failures in performance of its obligations when performance is
made commercially impossible to achieve due to circumstances beyond its reasonable control.

1.4 Severability
If any provision of the Agreement is held to be invalid or unenforceable, such provision shall be
reformed only to the extent necessary to make it enforceable and the balance of the Agreement will
remain in full force and eﬀect.

1.5 Waiver
The Company never gives up its right to require the compliance of a Representative with the terms of the Agreement,
or with applicable laws and regulations governing the conduct of a business. Any waiver by WorldVentures of any
breach of the Agreement must be in writing and signed by an authorized officer of WorldVentures. Waiver by
WorldVentures of any breach of the Agreement shall not operate or be construed as a waiver of any subsequent
breach. No failure by WorldVentures to exercise any right or power under the Agreement or to insist upon strict
compliance by a Representative with any obligation or provision of the Agreement shall operate as a waiver of
WorldVentures’ right to demand exact compliance with the Agreement. No claim or cause of action of a
Representative against WorldVentures shall constitute a defense to WorldVentures’ enforcement of any term or
provision of the Agreement.

Section 2: Becoming a WorldVentures Independent Representative
2.1 Definition of Independent Representative
WorldVentures Independent Representatives have the right to promote the sale of WorldVentures products and
services and to enroll persons as WorldVentures Representatives and/or as customers. Throughout this document,
the terms “Representative”, “Independent Representative”, “you”, and “Sponsor” will refer to any individual whose



                                                          4
Representative Agreement has been signed, received and accepted by WorldVentures in its sole discretion.
Acceptance occurs on the later of (i) the date that the Agreement is executed electronically via the company’s Internet
sign-up procedure and it is received and accepted by WorldVentures, (ii) the date that a signed original hard copy of
the Agreement is received and accepted by WorldVentures and a computer record is made of the account or (iii) the
date on which payment of the Initial and first Monthly RBS fees are paid.

2.2 Requirements to Become an Independent Representative in the U.S.A
To become a Representative, you must:
    (a) Have legal capacity, including being of legal age and of sound mind;
    (b) Have legal presence or a valid address in one of the 50 states of the United States or dependent territories;
    (c) Have a valid Social Security Number or Federal Tax ID Number;
    (d) Submit a completed and signed Representative Agreement to WorldVentures or enroll as an Independent
        Representative via the WorldVentures website of an existing Representative; and
    (e) Purchase a WorldVentures Representative Business System (“RBS”)

WorldVentures reserves the right to refuse any application in its sole discretion. Providing false information in your
Representative Agreement may result in immediate termination of your WorldVentures business. The Representative
Agreement shall not come into force until receipt by WorldVentures of payment for the purchase of the RBS.

2.3 Renewal of Your WorldVentures Business
The term of the Representative Agreement is one (1) year from the date of its acceptance and may be automatically
renewed by WorldVentures from year to year as long as the Representative has not violated the Company’s Terms &
Conditions and/or Policies & Procedures, is current with their monthly RBS fee and has paid any other applicable fees
including renewal, administrative and genealogy fees.

2.4 Business Entity Enrollment
A limited liability company, sole-proprietorship, corporation, or partnership may become an Independent
Representative following review and approval by WorldVentures. Non-profit organizations will not be accepted. To
become a new Representative or to change the current status to a business entity, the following items are needed:
    (a) Business Entity Registration Form;
    (b) Fully completed Business Entity Packet;
    (c) Copy of EIN confirmation letter or 147-C provided by the IRS when applying for the EIN; and
    (d) Additional items as requested if necessary to validate the business entity

Individuals submitting the Representative Agreement will be treated as the initial applicant(s); inclusion of a business
entity name on the application will be considered an expression of intent to request transfer of the Representative
Agreement to the business entity subject to WorldVentures approval. To effect a transfer from the individual(s) to the
business entity the Business Entity packet must be completed and submitted. WorldVentures will review the packet
and if the business entity is approved a transfer agreement must be competed and submitted. Individuals submitting
the Representative Agreement must be authorized to enter into a binding contract on behalf of the business entity
and must meet the eligibility requirements to become a WorldVentures Independent Representative. Should an entity
include multiple owners or partners, WorldVentures may require each to execute transfer agreement submit a
Representative Agreement. Additionally, a partial or total change of ownership or management control of the business
entity will require review and consent by WorldVentures, in accordance with Section 7.1. Such changes must be
notified to WorldVentures within 30 days.

A new online entity enrollment must submit required documentation within 30 days from the date of the application.
Fees are associated with changes to an existing company or individual status. Please see Appendix II: Fees Matrix.
WorldVentures reserves the right to refuse acceptance of any Representative’s choice of business name.




                                                           5
2.5 One WorldVentures Business per Tax ID
US Representatives may operate or have an ownership interest in only one (1) WorldVentures Business Center, per
Tax ID number. If an individual has a Social Security number and also owns a corporation, limited liability company or
partnership and has the appropriate government issued Tax Identification Documents then he/she may operate two
(2) or more separate WorldVentures Business Centers as long as the following formulas apply:
     (a) The multiple Business Centers owned and/or controlled by an individual MUST BE personally sponsored by
         the primary Business Center, in order to ensure that all Business Centers will have a common Upline.
     (b) If spouses or members of a domestic partnership choose to operate their respective businesses separately,
         they may operate separately under their own SSN or Tax ID number, but
         one spouse/partner MUST BE personally sponsored by the other.
     (c) In a partnership, each partner can have a Business Center in his or her own name and Tax ID number and
         share the proceeds equally with their partner(s). In the case of partners sharing the proceeds of more than
         one (1) Business Center, all Business Centers must have a common Upline. The first partner in the binary
         structure must be the direct sponsor of the second partner. In the event of more than two (2) partners, all
         the partners involved must have been sponsored by another one of the partners, with the exception of the
         “top position/partner” in the binary structure.

In the event a Representative wishes to be granted an exception or exclusion from the above policy, he or she must
submit a written request to the WorldVentures Compliance Department, which must then be explicitly approved by
the Company. WorldVentures reserves the right to make exceptions to this policy as it deems necessary.

For recognition purposes only, WorldVentures may aggregate earnings from multiple positions with the same ultimate
beneficial ownership.

2.6 Change of Contact Information
Representatives should ensure that WorldVentures has updated and current contact information, such as mailing
address, phone number, and/or email address. Personal information may be updated online through the Back Office
function of your Representative website or by calling WorldVentures Customer Service.

Section 3: Representative Rights and Obligations
3.1 Rights as an Independent Representative
Upon receipt and acceptance of a Representative Agreement by WorldVentures, a new Representative is granted the
right to:
     (a) Promote the sale of WorldVentures products and services in accordance with the Agreement;
     (b) Participate in the WorldVentures Compensation Plan (receive commissions and bonuses, if eligible);
     (c) Sponsor other individuals or entities as Representatives in order to build a Marketing Organization;
     (d) Receive WorldVentures literature and communications, including certain trade secret, confidential, and
          proprietary information;
     (e) Participate in WorldVentures-sponsored training, support, and service, upon payment of appropriate
          charges, if applicable; and
     (f) Participate in recognition and incentive trips, programs, or functions upon meeting qualification criteria
          under the Compensation Plan and payment of appropriate charges.

3.2 Obligations as an Independent Representative
It is the Representative’s responsibility to lead their Marketing Organization with the proper example, in personal
production of sales to Customers. As a sponsor, Representatives must train and support their organization in
building a customer base and downline organization. Without this example of leadership, the Representative may
lose their right to receive commissions from sales generated through their Marketing Organization.




                                                          6
3.2.1 Ethical Conduct
WorldVentures Representatives should abide by both the letter and the spirit of these Policies, and always conduct
themselves in an ethical, honest, and credible manner and consistent with the best interest and good will of the
Company while conducting WorldVentures business and in all dealings with their Customers, fellow Representatives,
and with WorldVentures. Unethical or illegal activity will not be permitted. WorldVentures reserves the right to decide,
in its best judgment, whether a Representative’s activities are unethical or against the interests of the Company, as
well as determine and apply disciplinary sanctions such as suspension or termination of the Independent
Representative status; including but not limited to withholding commissions, bonuses, and/or application of fines. An
Independent Representative who is terminated for unethical or illegal activity will not be eligible to sell or transfer
their position or be entitled to a refund of their application fee. Examples of illegal and unethical activity include, but
are not limited to:

    1)   Forgery of a signature on any document, including electronic signatures through the online sign-up process.
    2)   Providing false information, such as country of residence or address, on any WorldVentures document.
    3)   Making false or misleading remarks with the intent to disparage WorldVentures, its employees, or another
         Representative.
    4)   Enrolling or recruiting minors into the WorldVentures program.
    5)   Enticing, encouraging, soliciting or attempting to influence a prospect’s decision to sign up with you, as
         opposed to the person who introduced them to the business.
    6)   Any unauthorized use of WorldVentures’ name, trademarks, or copyrighted material.
    7)   Making false or misleading representations, including but not limited to, misrepresentations about
         WorldVentures products, services, or Compensation Plan. All statements made by Representatives must be
         truthful, ethical, and accurate.
    8)   Violation of any federal, state, or local laws and regulations.
    9)   Any unauthorized use or disclosure of WorldVentures’ trade secrets, confidential or proprietary information,
         or violations of these Policies.

3.2.2 International Marketing
Representatives can market the products and services of WorldVentures and sponsor new Independent
Representatives only in those countries and geographic areas where WorldVentures is officially open for business.
There are no exclusive territories granted to any Representative. Representatives conducting business in foreign
countries should ensure adherence to that country’s Policies and Procedures, promote only products and services
available in that country, and share the compensation structure relevant to that country.

3.2.3 Data Protection Laws
Representatives are required to take appropriate steps to become familiar with the data protection laws that govern
and protect the interest of any current or prospective Customers or Representatives. These steps shall include but
not be limited to reviewing the informational video presentations available in the Back Office.

For any current or prospective Customers or Representatives based in the European Union or the UK (the "EU
Nationals "), the General Data Protection Regulation (the "GDPR") will apply to a Representative's treatment of their
personal data. European regulators may issue large fines to Representatives who don’t comply with the GDPR.
Representatives and not WorldVentures will be primarily responsible for the personal data collected from any EU
National. Representatives are required to take measures, which are at a minimum, similar to those of WorldVentures
in notifying EU Nationals of how their personal data will be used and the safeguards in place to secure the data. The
steps taken by WorldVentures in relation to notifying EU Nationals are set out in the privacy policy provided to EU
Nationals which can be found at http://assets.wvholdings.com/1/PDF/unitedkingdom_gb/privacypolicy_gb.pdf.




                                                            7
Section 4: Status as an Independent Representative
4.1 Employment Claims
WorldVentures Representatives are independent contractors and not employees, partners, legal representatives, or
franchisees of WorldVentures. Representatives may not assert or imply that an Independent Representative is or will
be employed by WorldVentures. As an independent contractor, Representatives are responsible for the following:
    1) Establishing their own working hours;
    2) Conducting the day to day business in the manner of their choosing, but within the guidelines set in these
         Policies and Procedures; and
    3) Reporting all applicable taxes on income generated as an Independent Representative.

4.2 Reporting Taxes
WorldVentures will provide IRS 1099 Miscellaneous Income Tax forms to all Independent Representatives who receive
commission and earnings, which can include the value of prizes, incentive trips, and/or virtual currency awarded by
WorldVentures, in the amount of $600 or more in a tax year. Representatives who qualify for any recognition
program(s) are personally responsible for all tax liabilities associated with commemorative awards and incentive
rewards. The amount of taxable income will be provided annually through 1099 reporting.

Representatives have the responsibility to provide WorldVentures with the proper Social Security Number or Taxpayer
Identification Number. If the information provided is incorrect or WorldVentures is notified by the Internal Revenue
Service (IRS) that it does not match their records, then WorldVentures will hold all future payments until the matter
is resolved and reserves the right to reclaim any penalties imposed on WorldVentures by the IRS, resulting from such
invalid or incorrect information.

4.3 Contractual Obligations and Legal Responsibilities
Independent Representatives are responsible for any expenses resulting from their business operation, including but
not limited to, license or permits, legal fees associated with a business name, advertising, etc. Representatives may
not sign contracts, rent or lease office space or equipment, open bank accounts, make purchases, or enter into any
agreement in the name of WorldVentures or any of its affiliated companies. Representatives hold WorldVentures, its
shareholders, directors, officers and employees harmless from any claims or liabilities that may arise out of such
action.

Representatives must ensure they are aware of and follow all privacy and data protection laws in the collection,
transfer and storing of Customer and Representative personal and payment information. Representatives that receive
payment card information or data from any prospect are responsible for ensuring cardholder data security by
achieving and maintaining compliance against the current version of the Payment Card Industry (“PCI”) Data Security
Standard       (“DSS”)      published    on      the     PCI      Security    Standards       Council      website
(https://www.pcisecuritystandards.org/pci_security/).

4.4 Compliance with Federal, State and Local Laws & Ordinances
Representatives must comply with all federal, state and local laws and ordinances in the conduct of their business.
They must ensure knowledge of and comply with any city or county ordinances regulating home based businesses, if
applicable.

Section 5: Operating a WorldVentures Business
Representatives should promote their WorldVentures business in a truthful and ethical manner. They should not offer
the WorldVentures opportunity through, or in combination with, any other system, program, or method of marketing
other than that specifically set forth in official WorldVentures literature. Representatives should not require or
encourage other current or prospective Customers or Representatives to execute any agreement other than the



                                                         8
Representative Agreement or Membership Application Form. Representatives must not require or encourage any
prospective Customers or Representatives to make any purchase from, or payment to, any individual or entity, other
than the purchases or payments required or recommended in the Representative Agreement and official
WorldVentures literature.

5.1 Sponsoring Representatives and Customers
All new prospects must complete and sign a Representative Agreement to be an Independent Representative or
Membership Application Form to be a Customer; either via paper application or through the Representative or
Customer online sign up process through a WorldVentures website. This process cannot be completed by the Sponsor,
Upline, or any other person on behalf of the new prospect.

5.1.2 Enrollment Errors and Transfers
An enrollment error occurs when a new Representative or Customer is enrolled into an unknown organization. This
typically occurs through input error during the sign-up process. Enrollment errors can be corrected by sending a
written request to the Genealogy Department: genealogy@worldventures.com within 48 hours of enrollment. The
request can be sent by any of the parties directly involved. The individual submitting the request has the burden of
proving the enrollment error. There is no fee for enrollment error corrections.

In certain circumstances, a Representative may choose to transfer the enrollment, sponsorship, or both, of one of
their personally enrolled or sponsored Representatives or Customers. Requests for transfer under this policy must be
submitted by the Enroller through their Back Office within ten (10) days from the date of enrollment. Enrollment
Transfer requests sent outside of ten (10) days, will be reviewed but are not guaranteed approval. Please see
Appendix II: Fees Matrix for applicable charges to any transfer request.

5.1.3 Change of Sponsor and Cancellation/Reapplication
It is of utmost importance to WorldVentures to maintain and protect an Independent Representative’s relationship
with their Sponsor. As such, Sponsor change requests that fall outside of the definition of enrollment error, as
referenced in Section 5.1.2, are restricted to extremely rare situations involving exceptional circumstances. Lack of
support, personality conflicts, team conflicts, or social preferences do not justify a change in organization. If a
Representative is unable to work through issues with their Sponsor, they should contact the next Upline
Representative or WorldVentures Customer Support for assistance. WorldVentures reserves the right to make any
change to sponsorship at any time in its sole discretion.

In all other cases, a Representative may Cancel and reapply under a new Sponsor after a period of six (6) consecutive
months of inactivity. Any Representative activity during this period will result in a reset of the six-month period.
Representative activity includes, but is not limited to, sponsoring, attendance at any WorldVentures function, event,
or training, operation of, or financial interest in, any other WorldVentures business, or participation in any other form
of Representative activity.

5.1.4 Cross Sponsoring
“Cross sponsoring” is defined as the enrollment of an individual or entity that already has a current Representative
Agreement with WorldVentures, or who has had an agreement within the preceding six (6) calendar months, under a
different Sponsor. The use of a spouse’s or relative’s name, trade names, DBAs, assumed names, corporations,
partnerships, federal ID numbers, or fictitious ID numbers, any straw-man or other artifice to circumvent this policy is
prohibited. If a Representative is found to be enrolled or participating in two or more WorldVentures businesses
simultaneously, the first WorldVentures business will be considered the valid business. WorldVentures may take
disciplinary action against the Representative that changed organizations and/or those Representatives who
encouraged or participated in the Cross Sponsoring. The ultimate decision regarding the placement of the
organization remains within the sole discretion of WorldVentures and there will be no adjustments to commission



                                                           9
payout regardless of the decision made. Representatives waive all claims and causes of action against WorldVentures
arising from or relating to the disposition of the Cross-Sponsored Representative’s Downline organization.

5.2 Prohibited Recruiting
WorldVentures Representatives are free to participate in other multilevel or network marketing business ventures or
marketing opportunities (collectively “network marketing”). However, Representatives may not use or disclose any
confidential information, trade secrets, or goodwill of WorldVentures in connection with any other network marketing
business, including the identity of any other WorldVentures Representatives. During the term of this Agreement and
a period of one (1) year following termination, cancellation, or expiration of the Agreement, Representatives may not
recruit other WorldVentures Representatives, customers, employees, consultants or vendors for any other network
marketing business, other than those they both personally sponsored and enrolled into WorldVentures. “Recruit”
means actual or attempted solicitation, enrollment, encouragement, or effort to influence in any other way, either
directly or through a third party.

Representatives may not attempt to directly or indirectly solicit an individual that has previously been sponsored or
enrolled by another Representative. Representatives shall not offer, entice, encourage, solicit or attempt to influence
a Representative or Customer’s decision to sign up with them and leave a Representative’s organization in which they
are currently involved. This is defined as cross-line recruiting and is strictly prohibited.

5.2.1 Conflicts of Interest & Non-Solicitation
During the term of the Representative Agreement (and for a period of one (1) year following termination or voluntary
cancellation of their Agreement,) Representatives may not (i) sell, or attempt to sell, any competing non-
WorldVentures products or services to WorldVentures Customers or Representatives or (ii) establish or participate in
any capacity in the set up and launch of a business that is similar to WorldVentures in concept and business model, in
whole or in significant parts.

For the purposes of this section 5.2.1 “Competing” is defined as a product or service in the same generic category,
such as, any vacation or travel membership product. Representatives may not display WorldVentures products or
services with any other products or services, in a way that may mislead prospective Customers to believe that there
is a relationship between the two. Representatives are prohibited from offering the WorldVentures opportunity,
products or services, in conjunction with any non-WorldVentures program. Representatives may not offer third party
products, services or opportunities at any WorldVentures related meeting, seminar, convention, or immediately
following such event.

Representatives must not use WorldVentures as a “warm market” or prospecting resource to promote their own non-
WorldVentures business or products or another company’s products or services. This includes their teams and the
extended network of WorldVentures (through events, email, text or social media). If there is any benefit – such as a
discount, monetary gain or service offering for you, you may only directly promote those products or services to your
personally sponsored Representatives. If WorldVentures determines, in its sole discretion, that a violation of this
policy has occurred, disciplinary action will be taken against the offending Representative, including potentially
terminating the Representative Agreement and the company may seek to recover any loss, damages, or monetary
gain resulting from such breach, be it on behalf of the company itself or any affected Representative.

5.3 Unauthorized Vendor/Supplier Contact
WorldVentures has developed special relationships with certain partners, service providers, and suppliers in
connection with the WorldVentures system and business. To preserve these relationships and the goodwill associated
with them, Independent Representatives are not permitted to directly contact any partner, service provider, or
supplier with whom WorldVentures contracts. This is only acceptable in specific relation to a personal account,
purchase, or service they may have with said provider.



                                                          10
Additionally, if a Representative is also a Customer and travels on a WorldVentures DreamTrip, they are prohibited
from (a) enrolling or attempting to enroll potential Customers or Representatives (b) conducting any type of activity
for selling WorldVentures products or promoting the opportunity or (c) disclosing the WorldVentures-vendor
negotiated price. Further, Representatives may not attempt to solicit or discuss the WorldVentures opportunity with
any hotel, resort, cruise, etc., employees or staff members. Representatives may not attempt to solicit or discuss the
WorldVentures opportunity with any existing DreamTrips Members or other guests. Any training sessions must be
attended by Representatives only and not open to the public or prospects.

5.4 Married Representatives
5.4.1 Co-Applicant
Only a Representative’s spouse may become a Co-Applicant on a Representative Agreement. Spouses may choose to
become a Representative at the time of enrollment, or may be added later, provided they also meet the eligibility
requirements to become a WorldVentures Independent Representative. If a spouse is added a later date, a separately
completed and signed Representative Agreement will be required. The original applicant must remain a party to the
original Agreement. If the original Representative wants to terminate their relationship with the Company, they must
transfer or assign the business in accordance with Section 7.3 of these Policies and Procedures. If no transfer or
assignment is completed, the Representative Agreement will be terminated upon withdrawal of the original
Representative. Both the primary Applicant and the Co-Applicant have the same rights and access to the
WorldVentures business.

5.4.2 Marriage Between Representatives
Should two Representatives with separate WorldVentures businesses marry, then one spouse must resign from
his/her WorldVentures business within thirty (30) days from the date of the marriage. The resigned Representative
may then immediately enroll as a Co-Applicant on the spouse’s Representative Agreement or may purchase an
individual account that is directly sponsored by the spouse. The resigned Representative will have no rights or interest
in the downline organization of their former WorldVentures business.

5.5 Actions of Household Members or Affiliated Individuals
If any member of a Representative’s immediate household engages in any activity which, if performed by the
Representative, would cause damage or be detrimental to WorldVentures, such activity will be deemed a violation by
the Representative. Similarly, if any individual associated in any way with a business entity registered with
WorldVentures, violates the Agreement in such manner described above; such actions will be deemed a violation by
the entity.

5.6 News or Media Inquiries
Representatives should not respond to media inquiries regarding WorldVentures or its products or services.
Representatives must refer all media inquiries to press@worldventures.com. Failure to comply with this provision
may result in suspension or termination of the Representative Agreement.

5.7 No Governmental Approval or Endorsement
Representatives should not imply or represent that WorldVentures or its Compensation Plan have been “approved,”
“endorsed” or otherwise sanctioned by any government agency.

5.8 Insurance
A Representative should obtain third-party insurance coverage for Representative business activities. Contact your
insurance agent to find out about available insurance coverage.




                                                          11
5.9 Credit Card Chargebacks
Should WorldVentures receive notice of dispute of charges by a Representative, the WorldVentures business will be
placed in a “Chargeback” status and will lose all credit card ordering privileges until the charges are replaced and
accepted. There will be a fee associated with the reinstatement of the account status. If an erroneous charge is applied
to a Representative’s credit card, the Representative should immediately contact WorldVentures to initiate an
investigation and find a resolution. If the Representative fails to contact WorldVentures to correct the status, the
WorldVentures business will be treated as a terminated account and will be subject to the Termination and
Reapplication terms outlined in Section 9.3. See Appendix II: Fees Matrix for charges associated with reinstatement
following chargeback.

5.10 Disruptive Conduct
Representatives must not disparage, demean, or make untruthful negative remarks about WorldVentures,
WorldVentures Representatives and Customers, the company’s products, Compensation Plan, or its founders,
directors, officers, or employees, contractors, vendors, and/or suppliers.

Representatives must always conduct themselves in a courteous and considerate manner when representing
WorldVentures. WorldVentures products, services, and business opportunity should be presented in a complete and
truthful manner, and Representatives must not engage in high pressure selling or recruiting tactics.

If WorldVentures determines, in its sole discretion, that a Representative’s behavior is disruptive to the normal
business of WorldVentures or that the conduct is damaging to the image or reputation of the company, disciplinary
action may be taken. In the event of suspension and/or termination, any commission that would have been earned
during the suspension or following termination may be forfeited.

5.11 Harassment Policy
WorldVentures has a zero-tolerance policy regarding harassment of another person by a WorldVentures
Representative in connection with the operation of a WorldVentures business. This extends to all forms of
communication including but not limited to, in person contact, via telephone or social media platforms.
Representatives must treat each other, as well as potential Representatives and Customers, employees, vendor,
suppliers, contractors, and anyone associated with WorldVentures, with dignity and respect. Violations of this policy
include, but are not limited to: a) Intimidating, harassing, or other aggressive behavior; b) Causing repeated conflicts
with Representatives or Customers; or c) Direct or veiled threats of harm. Following an investigation, should
WorldVentures determine, in is sole discretion, that a violation of this policy has occurred, the Representative
Agreement of the responsible party will be subject to disciplinary action.

5.12 Confidentiality
In connection with a Representative’s WorldVentures business, during the term of the Agreement, the company may
supply to Representatives certain information and reports regarding WorldVentures business, including but not
limited to Downline Activity (Genealogy) Reports, identity and contact information of Representatives and Customers,
a Representative’s personal and/or group volume, Representative rank, and other information needed to run the
Representative’s business (collectively, “Confidential Information”).

All Confidential Information belongs solely and exclusively to WorldVentures and constitutes proprietary business
trade secrets. Such Confidential Information is provided to Representatives in strictest confidence and is made
available for the sole purpose of assisting Representatives in working their respective WorldVentures business.
Representatives hereby agree to the disclosure of their information to other Representatives for this purpose.
Representatives agree that, but for this agreement of confidentiality and non-disclosure and the non-solicitation
provisions herein, WorldVentures would not provide Confidential Information to Representatives.




                                                          12
Representatives should not, on their own behalf, or on behalf of another person, partnership association, corporation
or other entity:
     a) Directly or indirectly disclose or disseminate Confidential Information to any other person or entity;
     b) Directly or indirectly provide access to password protected areas of the WorldVentures website containing
         Confidential Information;
     c) Use Confidential Information to compete with WorldVentures or for any purpose other than promoting or
         supporting their WorldVentures business; or
     d) Use Confidential Information to attempt to influence or induce any Representative, Customer, or employee
         of WorldVentures to cease or alter their business relationship with WorldVentures.

Upon demand by the company or cancellation/termination of the Representative Agreement, Representatives must
agree to return all Confidential Information, original and copies, in their possession, custody or control.

5.13 Indemnification
Representatives are responsible for all verbal and written statements made regarding WorldVentures products,
services, and the Compensation Plan which are not included in official WorldVentures materials. Representatives
agree to indemnify WorldVentures, its affiliates, its directors, officers, employees, and agents, and hold them harmless
from any and all liability, losses, costs or damages including judgments, civil penalties, refunds, attorney fees, court
costs, or lost business incurred by WorldVentures as a result of the Representative’s unauthorized representations,
actions, omissions or other breach of the Agreement.

5.14 Survival
Sections 5.12, 5.13 5.14, 9.3 shall survive any termination or expiration of the Representative Agreement.

5.15 Grievances and Complaints
When a Representative has a grievance or complaint with another Representative regarding any matter related to
their respective WorldVentures businesses, the complaining Representative should first report the problem to his or
her Sponsor who should review the matter and try to resolve it with the other party's Upline Sponsor. If the matter
cannot be resolved, it must be reported in writing only, to the WorldVentures Compliance Department. No telephone
calls will be accepted as documentation must be presented in writing, both from the complaining party or parties and
ultimately from the individual(s) cited for the possible policy violation. The Compliance Department will review the
facts and attempt to resolve the grievance.

Section 6: Marketing and Advertising
6.1 General Marketing and Advertising
Representatives should seek to protect and promote the good reputation of WorldVentures and its services and
products. The marketing and promotion of WorldVentures, the opportunity, Compensation Plan, and its products and
services should remain consistent with the public interest, be truthful and not deceptive or mislead potential
Customers or Representatives in any way. WorldVentures prohibits any Representative from enticing a prospect to
join a particular sales organization by showing or displaying copies of commission checks or commission statements.
This is considered unlawful enticement and highly illegal in the eyes of the Company and regulators. Representatives
should not make false and exaggerated income claims or misrepresent WorldVentures products/services in any way
shape or form.

6.2 Sales Aids and Promotional Material
Marketing materials include any printed, online, or broadcast communications including flyers, brochures,
advertisements, banners, websites, emails, telephone or video recordings, presentation materials, signage apparel,
etc. WorldVentures does not allow the use of Representative-created marketing material that violates the following:
     1) does not adhere to WorldVentures policy on use of logos, names, trademarks and copyrights;



                                                          13
    2)   makes specific reference to WorldVentures products, services, pricing, or any component of the
         Compensation Plan;
    3)   makes any savings claims or guarantees (expressed or implied);
    4)   makes earnings claims or hypothetical earnings calculations (either expressed or implied); or
    5)   presents WorldVentures as an employment opportunity (either expressed or implied).

WorldVentures may allow the creation and use of marketing material that promotes a presentation, meeting or event,
as long as the materials meet the above guidelines and are not sold. Any other sales aids or promotional material
must be submitted to the Compliance Department for review prior to use.

6.3 Trademarks and Copyrights
Representatives should not use the company’s trade names, trademarks, designs, symbols, or any derivative
thereof, except in the manner indicated in Appendix I: Internet Advertising and Social Media. This includes their use
in any Representative owned and controlled website domain names, URLs, profile names and email addresses. If
found, the Representative will be required to release the URL to WorldVentures, or immediately update any profile
names or email addresses.

Representatives may not produce for sale or distribution any recorded Company events or speeches, nor may
Representatives reproduce for sale or personal use any recording of Company produced audio or video tape
presentations.

6.4 WorldVentures’ Identity
Representatives are prohibited from representing themselves in any way other than as a “WorldVentures
Independent Representative”. Representatives may not answer the telephone by saying “WorldVentures”,
“WorldVentures Incorporated”, or in any other way that would lead the caller to believe that he or she has reached
the corporate offices of WorldVentures.

6.5 Income Disclosure Statement
When discussing or presenting the WorldVentures opportunity or Compensation Plan to prospective Representatives
within the United States, Representatives MUST follow the guidelines set forth in the “Income Disclosure Statement
– Usage Requirements” document located in the Back Office. Most states require that every prospect be provided a
copy of the most current version of the Income Disclosure Statement and given an opportunity to review it before
enrolling as a Representative.

6.6 Income Claims Prohibited
Representatives shall not make claims or representations of potential or guaranteed income or profits that may be
earned from operating a WorldVentures business. Representatives shall not show or make available copies of
commission checks or copies of any commission statement to prospective Representatives. In addition to the Income
Disclosure Statement, hypothetical income examples that are used to explain the operation of the Compensation Plan
may be made to prospective Representatives, so long as the Representative who uses such hypothetical examples
makes clear that such earnings are hypothetical and the Representative provides the prospect with a copy of the most
current Income Disclosure Statement, where required according to the “IDS – Usage Guidelines” available via the
WorldVentures Back Office.

6.7 Media Inquiries
Representatives must not attempt to respond to media inquiries regarding WorldVentures, its
products or services, or their independent WorldVentures business. All inquiries must be immediately referred to
press@worldventures.com. This policy is designed to assure that accurate and consistent information is provided to
the public as well as a proper public image.




                                                         14
Representatives are prohibited from representing WorldVentures in any public media arena, including, but not limited
to, news releases, articles, unpaid advertising, infomercials/advertorials, and television, cable or radio program
appearances to promote or publicize WorldVentures or its products, except as approved in writing by WorldVentures.
Such requests must be submitted in writing to press@worldventures.com at least thirty (30) days in advance of the
media activity.

6.8 Mass Media Advertising
Representatives may not advertise on television, radio, billboards, national print or online publications, mass mailings
or other forms of mass media without prior written approval by WorldVentures’ Compliance Department at least
thirty (30) days in advance of the planned advertisement.

6.9 Events
WorldVentures supports the practice of Regional Training Events, Super Saturdays, business opportunity meetings,
and the like, as they can be valuable education tools when properly held. Representatives may charge up to $25 per
day for any training regarding WorldVentures, however, Representatives should not hold meetings or training sessions
in order to provide an additional income stream to those sponsoring the events.

All training events should be open, meaning any Representative from any crossline or upline may attend, as these
types of events are business-building opportunities for all Representatives. Attendance at WorldVentures events is
not required or a prerequisite for success in the business, nor should it be promoted as such.

6.10 Other Businesses or Programs
Representatives must not market any other business, product, service, seminar, or program in conjunction with the
WorldVentures opportunity. This applies to all promotional activities, including but not limited to, marketing
materials, events, presentations, verbal solicitations, etc.

6.11 Commercial Outlets
WorldVentures strongly encourages the retailing and selling of its products and services through person to person
contact. In an effort to reinforce this method of marketing and to help provide a fair and level playing field for all
Representatives, WorldVentures does not permit Representatives to display or sell WorldVentures products, services,
or literature in any retail or service establishment without prior written approval from WorldVentures.

6.12 Trade Shows, Expositions and Other Sales Forums
Representatives may display and/or sell WorldVentures products and services at trade shows and professional
expositions. Before submitting a deposit to the event promoter, Representatives must contact the Compliance
Department in writing for conditional approval, as WorldVentures will only authorize one (1) WorldVentures
Representative per event. Final approval will be granted to the first Representative who submits an official
advertisement of the event, a copy of the contract signed by both the Representative and the event official, and a
receipt indicating that a deposit for the booth has been paid.

Approval is given only for the event specified. Any requests to participate in future events must again be submitted
to the Compliance Department. WorldVentures further reserves the right to refuse authorization to participate at
any function which it does not consider a suitable forum for the promotion of its products, services, or the
WorldVentures opportunity. Approval will not be given for swap meets, garage sales, flea markets or farmer’s markets
as these events are not conducive to the professional image WorldVentures wishes to portray.

Any promotional material intended for distribution at such events must be submitted for review and approved in
writing to the Compliance Department prior to the event. No text may be changed following approval without the
material being resubmitted for review.




                                                          15
6.13 Telemarketing
The Federal Trade Commission and the Federal Communications Commission each have laws that restrict
telemarketing practices. Both federal agencies (as well as a number of states) have “do not call” regulations as part
of their telemarketing laws. While you may not consider yourself a “telemarketer” in the traditional sense of the
word, these regulations broadly define the term “telemarketer” and “telemarketing” so that your inadvertent action
of calling someone whose telephone number is listed on the federal “do not call” registry could cause you to violate
the law. Moreover, these regulations must not be taken lightly, as they carry significant penalties. It is the
responsibility of each Representative to comply with applicable laws and regulations.

In addition, Representatives shall not use automatic telephone dialing systems relative to the operation of their
WorldVentures businesses. The term “automatic telephone dialing system” means equipment which has the capacity
to: (a) store or produce telephone numbers to be called, using a random or sequential number generator; and (b) to
dial such numbers. It is the responsibility of each Representative to comply with applicable laws and regulations.

Section 7: Changes to a WorldVentures Business
7.1 Separation, Divorce, and Dissolution or Change of Ownership of a Business Entity
In the event of a divorce or legal separation of two spouses (hereinafter collectively referred to as “divorce”) who are
parties to a single Representative Agreement or dissolution of a Business Entity, one of the following methods of
operation must apply:
     a) One of the parties, with consent of the other(s), may operate the WorldVentures business. The resigning
         party(ies) must submit a resignation notice to remove his or her name from the WorldVentures business.
     b) If a mutual agreement cannot be reached regarding the allocation of a business during a pending divorce or
         dissolution, the company will make no changes in how it treats the business. Once the divorce decree is
         finalized, WorldVentures will assign the business as outlined in the decree, or in the case of dissolution, as
         specified in a written agreement signed by all parties involved.

Under no circumstances will the downline organization of divorcing spouses or a dissolving business entity be divided
nor will WorldVentures split commission and bonus checks. If the involved parties are unable to resolve a dispute over
the disposition of commissions and ownership of the business, WorldVentures reserves the right to terminate the
Representative Agreement in its sole discretion.

A former spouse or owner who relinquishes all rights in a WorldVentures business resulting from a divorce or
dissolution may enroll as a new Representative under a Sponsor of their choice, in accordance with Section 5.1.3 of
these Policies and Procedures. In such case, the new Representative will have no rights or interest in the downline
organization of their former WorldVentures business. Neither WorldVentures nor its employees shall be liable for any
damage or injury, or for any loss resulting from compliance with a court order or decree.

Where a Representative Business is held in the name of a business entity and there is a change to the ownership (legal
or beneficial) or management control (direct or indirect) of that entity WorldVentures may at its option terminate the
Representative Agreement unless the Representative seeks prior written consent of WorldVentures to the proposed
change. WorldVentures may require that a new Representative Agreement and updated business entity forms be
submitted if consent is granted.

7.2 Genealogy Placement Change
WorldVentures reserves the right to change the placement of any Representative based on either Enroller input error
or computer system input error, within 48 hours following the initial input. If requested within 48 hours, the error will
be corrected at no charge. Any request for genealogy placement change made more than 48 hours from the initial
input will be subject to a fee if granted. See Appendix II: Fees Matrix for associated fees. Requests made more than
one (1) week following initial input will not be considered.




                                                           16
7.3 Sale and Transfer
If a Representative wishes to sell their WorldVentures business the following must be met:

    a) The seller must notify WorldVentures of the intent to sell by submitting the Online Sale and Transfer Form
       in the Back Office.
    b) Any debt obligations the selling Representative has with WorldVentures, must be satisfied before the sale,
       transfer, or assignment can be finalized or approved. They must also be in good standing and not in violation
       of any terms of the Agreement.
    c) If the buyer is an Active Representative, they must meet the requirements outlined in Section 2.5 - One
       WorldVentures Business per Tax ID, or they must first Cancel their Representative Agreement and wait a
       period of six (6) months before the new Representative Agreement will be accepted.

Until the transfer is finalized, the seller of the WorldVentures business maintains all rights and obligations to the
business and commissions earned. All sales and transfers are subject to approval or rejection by WorldVentures, in its
sole discretion. See Appendix II: Fees Matrix for associated fees.


7.4 Succession
7.4.1 Surviving Spouse
In the case of a WorldVentures business consisting of a married couple (Applicant and Co-Applicant) and one dies or
becomes legally incapacitated, the WorldVentures business will remain in the name of the surviving or capable spouse.
To change the ownership of the business, the surviving or capable spouse must provide a copy of the death certificate
or declaration of legal incapacity to WorldVentures.

7.4.2 Passing on a WorldVentures Business
Subject to the automatic rights of a surviving spouse, as outlined in Section 7.4.1, a Representative may choose to
pass their WorldVentures business on to a beneficiary(ies) in the event of their death, through a valid will or
testamentary document. Notice of a Representative’s death should be provided within sixty (60) days of the date of
death, and a certified copy of the death certificate must be provided upon request.

Representatives are encouraged to seek the advice of an attorney to ensure the proper transfer of the WorldVentures
business. Inheritance of a business does not guarantee that a beneficiary will receive earnings at any particular level.
Beneficiaries must meet the eligibility requirements to become a WorldVentures Independent Representative, as
outlined in Section 2.2.

If a will designates more than one beneficiary, they must form a business entity and acquire a federal taxpayer
identification number. WorldVentures will then issue all bonuses and commissions, as well as one IRS 1099
Miscellaneous Income Tax form, to the entity. If a beneficiary has an existing WorldVentures business, they will be
given 90 days to transfer, sell or terminate one of the WorldVentures businesses. WorldVentures reserves the right
to approve or reject a succession transfer.

7.4.3 No Valid Will
If a Representative has no Co-Applicant and has not expressly provided for the transfer of the WorldVentures
business in a valid will, WorldVentures will apply intestacy laws of the state where the Representative was resident,
and will allow for continuation or canceling of the business, at the choice of the proper heir.


7.4.4 Legal Incapacity and Power of Attorney
Subject to the automatic rights of a surviving spouse, outlined in Section 7.4.1, if a Representative becomes legally
incapacitated and has a valid Power of Attorney for Property or a similar authorization, or a person has been


                                                          17
designated as the guardian of the Representative (hereinafter “Personal Representative”) by a court of competent
authority, such Attorney appointed under the Power of Attorney document or similar authorization or court appointed
guardian may continue to operate the business on behalf of the legally incapacitated Representative for the duration
of such legal incapacity. This may include the authority to receive and control commission payout, if so instructed
under the Power of Attorney or similar authorization. Notice of the Representative’s legal incapacity must be provided
to the WorldVentures Genealogy Department (genealogy@worldventures.com) within thirty (30) days of the date of
the declaration of legal incapacity. A certified copy of the declaration must be provided and WorldVentures reserves
the right to deny the continued operation of the WorldVentures business by the Personal Representative if it
determines they do not meet the eligibility requirements or are not sufficiently authorized or capable of operating
the business in compliance with the Policies and Procedures.

7.5 Return of Sales Aids by Representatives
Upon cancellation or expiration of a Representative’s Agreement, a Representative may return currently marketable
sales aids for a refund. A Representative may only return sales aids purchased by him or her in the prior twelve (12)
months. Upon the Company’s receipt of sales aids, the Representative will be reimbursed no less than 90% of the
original net cost, less shipping charges and commissions and bonuses paid relating to the purchase, if applicable. The
refund will be credited back to the same form of payment by which the purchase was made.

For the purpose of this section, "currently marketable" sales aids do not include those if returned for repurchase after
the sales aids’ commercially reasonable usable or shelf life period has passed; nor shall sales aids be considered
"currently marketable" if the company has clearly disclosed prior to purchase that the sales aids are seasonal,
discontinued, or special promotion sales aids and are not subject to the repurchase obligation.

7.5.1 Procedures for Sales Aid Returns
The following procedures apply to all returns for refund, repurchase, or exchange:

         a) All merchandise must be returned by the Representative or customer who purchased it directly from
         WorldVentures.
         b) No return shipments will be accepted without prior authorization from the
         WorldVentures Client Services team.
         c) Merchandise must be returned in their original packaging.
         d) All returns must be shipped to WorldVentures shipping prepaid. The risk of loss in shipping shall be on the
         Representative. If returned merchandise is not received by the Company, it is the responsibility of the
         Representative to trace the shipment.

No refund or replacement will be made if the conditions of these rules are not met.



Section 8: Bonuses and Commissions
8.1 Product Sales
The WorldVentures Compensation Plan is based on the sale of WorldVentures products and services to End
Consumers. Representatives must fulfill personal and downline organization sales requirements, as well as other
responsibilities outlined in the Agreement, to be eligible for bonuses, commissions, and rank advancement.

8.1.1 Commission Payments
Commissions will be paid only to the named individual or entity on the Representative account at the time the
payment is due. Payment will not be made to third parties. Payments due prior to a change of ownership of a
position will be made to the selling or transferring Representative.




                                                          18
8.1.2 Adjustments for Canceled Services or Returned Products
Representatives receive bonuses and commissions based on the actual sales of products and services to Customers.
When a product or service is returned or canceled, and the Customer is entitled to a refund under these Policies or
by the law, the compensation and/or volume attributable to the returned or canceled product or service will be
deducted in the month in which the refund is given and will continue every pay period until all commissions and
bonuses or volume are recovered from those Representatives who received compensation on the sales of the
refunded or canceled products or services. In some occasions, this may result in adjustments to rank. WorldVentures
reserves the right to issue product refunds at any time, at its sole discretion.

8.1.3 Unclaimed Commissions and Credits
Representatives must claim commission and bonus checks within six (6) months from their date of issuance or as
mandated by the state in which they reside. In the case a check needs to be reissued, a $30.00 charge will be deducted
from the balance owed to the Representative.

8.1.4 Errors or Questions
If a Representative believes an error has been made regarding commissions, bonuses, downline reports, or any
charges, the Representative must notify WorldVentures within sixty (60) days of the date of the purported error.
WorldVentures will not be responsible for any errors, omissions or problems not reported to the company within sixty
(60) days.

8.2 Compensation Plan Manipulation
WorldVentures prohibits any conduct or actions which are, or may be perceived as, manipulation of the Compensation
Plan for the purpose of qualifying for bonuses and commissions, rank advancement, and/or qualifying for incentives
or discounts. Violations of this policy include, but are not limited to the behaviors listed below.

Bonus Buying
Bonus Buying is strictly prohibited and is defined as: a) the enrollment of individuals or entities as Representatives or
Customers without their knowledge or consent; b) the enrollment or attempted enrollment of non-existent individuals
or entities as Representatives or Customers (“phantoms”); c) the use of a credit card by, or on behalf of, a
Representative or Customer who is not the account holder of such credit card, for the purpose of generating additional
compensation; d) purchasing WorldVentures products or services on behalf of, or under, another Representative or
Customer to qualify for commissions or bonuses; and e) purchase of products or services in amounts that exceed
those that can reasonably be for personal use.

Stacking
“Stacking” includes: a) the failure to process the enrollment of a new prospective WorldVentures Representative or
Customer in excess of (3) business days after its execution; (b) providing financial assistance to new Representatives
or Customers for the purpose of increasing the payout of your marketing organization; or (c) the manipulation of
Representative or Customer Agreements for the purpose of maximizing compensation pursuant to the Compensation
Plan.

Third Party Use of Payment Information
Unauthorized use of credit cards or checking accounts is prohibited and will be reported to the proper authorities for
settlement. In addition, the Representative involved will be subject to disciplinary action, and the Representative or
Customer accounts connected with such unauthorized payment, will be terminated or rejected.

Other Behaviors
Further examples of Compensation Plan manipulation include, but are not limited to 1) purchasing and funding
Customer accounts within or outside of the Representative’s organization; 2) encouraging other Representatives to




                                                           19
purchase or fund Customer accounts; or 3) placing, or encouraging the placement of, Representative businesses in
the binary and/or Customer accounts, in a fraudulent, manipulative or deceptive manner.

The examples above are not an all-encompassing list of manipulative behaviors. If WorldVentures determines, in its
sole discretion, that a Representative is in violation of any policy related to manipulation of the Compensation Plan,
or is building their organization in any way that is designed to artificially maximize payout, WorldVentures reserves
the right to take disciplinary action, up to and including suspension and/or termination. Any bonuses and
compensation earned during this period will be forfeited and WorldVentures reserves the right to deduct from
compensation and adjust qualifications as it is deemed to be necessary and appropriate to the violation.

Section 9: Disciplinary Action and Dispute Resolution
9.1 Forms of Disciplinary Action & Sanctions
These Policies are in place to protect WorldVentures, its Representatives, and the business opportunity for all. Should
a violation of the Policies occur, WorldVentures will take the disciplinary action warranted based on the severity and
potential damage to the business. These actions are determined in the sole discretion of WorldVentures and include,
but are not limited, to the following:
     1) Warning – issued to provide clarification and understanding of a specific Policy and to educate on ways to
          correct the violation. A warning notice will advise that continued violation will result in further disciplinary
          action;
     2) Suspension – period of time where, or until certain specified conditions are met, in which a Representative
          is considered “not in good standing”. During the defined Suspension period, a Representative’s account is
          frozen as well as their rights to conduct WorldVentures business. A Representative in such status may not
          attend Representative events and eligibility for earning incentives and compensation are revoked.
          Compensation withheld that would have been earned during the Suspension period, may be forfeited; or
     3) Termination – complete cancellation of the Representative Agreement and loss of Representative rights,
          including the right to receive further compensation, whether accruing before or after the date of
          termination. Following termination, the Representative must immediately cease to represent themselves as
          a WorldVentures Representative. On termination under this section 9.1, any commissions accrued but
          unpaid at the date of termination shall be forfeited (“Liquidated Damages”). The Representative and
          WorldVentures intend that the Liquidated Damages constitute compensation, and not a penalty and
          acknowledge and agree that the harm caused by a breach of these Policies would be impossible or very
          difficult to accurately estimate on enrollment as a Representative, and that the Liquidated Damages are a
          reasonable estimate of the anticipated or actual harm that might arise from a breach. WorldVentures may
          also apply other disciplinary sanctions including but not limited to: a) requiring a Representative to take
          immediate corrective measures; b) withholding and/or loss of rights to one or more commission or bonus
          payouts; c) loss of stage recognition and/or commemorative awards and incentive rewards; d) restricting
          attendance to Representative events; e) withdrawing event training ability/privileges; and/or f) imposing of
          a fine, in an amount determined by the company, in its sole discretion.

9.2 Right to Appeal
Following the issuance of a disciplinary sanction, the Representative may appeal the sanction within fifteen (15) days
from the date of WorldVentures’ notice of the disciplinary sanction. This should be done by sending written
explanation to the WorldVentures Compliance Department: compliance@worldventures.com, addressing why the
disciplinary sanction should be revoked. The disciplinary sanction remains in place during the appeals process, and
the Representative submitting the timely appeal will be notified of the final decision. Appeal decisions are final and
not subject to further review. If a timely appeal is not received by WorldVentures, the disciplinary sanction will be
final. WorldVentures will only consider appeals where new evidence or facts are submitted with the appeal that were
not available to WorldVentures when the original sanction was determined.




                                                           20
9.3 Reapplication following Termination
Should a former Representative who has been terminated by WorldVentures want to become a Representative again,
that individual must first wait twelve (12) months from the date of termination before being considered for
reapplication. Following the twelve (12) month period, the Applicant must submit a request to the WorldVentures
Compliance Department at compliance@worldventures.com, stating why they should be allowed to participate in the
WorldVentures opportunity once again. WorldVentures, in its sole discretion, will decide whether to allow the
individual to enroll and operate a new WorldVentures business. If approval is granted, the individual will have no right
to his or her original downline, and must complete and submit a new Representative Agreement and purchase a
Representative Business System. If the reapplication is denied, the individual must wait another full calendar year
from the date of denial before following the same reapplication process outlined in this section.

In the event that WorldVentures receives and confirms a violation of these Policies and Procedures following the
cancellation of the violating Representative’s Agreement, and determines in its sole discretion that the violation would
have resulted in termination, the WorldVentures business will be treated as a terminated account and will be subject
to the Termination and Reapplication terms outlined in this section. The former Representative will be notified in
writing of such a status change.

A WorldVentures Representative who has been terminated may not surreptitiously apply to become a WorldVentures
Representative as part of another entity or WorldVentures Representative. Such action shall be grounds for discipline,
including termination of the other entity or Representative.

9.4 Arbitration
All disputes and claims relating to WorldVentures, the Agreement, or WorldVentures products and services, the
rights and obligations of an independent Representative and WorldVentures, or any other claim or causes of action
relating to the performance of either an independent Representative and WorldVentures under the Agreement
(“Dispute”) shall be settled totally and finally by arbitration in Dallas, Texas, or such other location as WorldVentures
prescribes, in accordance with the Federal Arbitration Act and the Commercial Arbitration Rules of the American
Arbitration Association, except that all parties shall be entitled to discovery rights allowed under the Federal Rules of
Civil Procedure, subject to all limitations contained therein. All issues related to arbitration shall be governed by the
Federal Arbitration Act. The decision of the arbitrator shall be final and binding on the parties and may, if necessary,
be reduced to judgment in any court of competent jurisdiction. Each party to the arbitration shall be responsible for
its own costs and expenses of arbitration, including legal and filing fees. Nothing in the Agreement shall prevent
WorldVentures from applying to and obtaining from any court have jurisdiction a writ of attachment, a temporary
injunction, preliminary injunction, permanent injunction, or other relief available to safeguard and protect
WorldVentures’ interest prior to, during, or following the filing of any arbitration or other proceeding pending the
rendition of a decision or award in connection with any arbitration or other proceedings. For the avoidance of
doubt, the claims of different Representatives shall be heard in separate, bilateral arbitration proceedings.
WorldVentures does not consent to class-wide arbitration proceedings, and Representatives specifically waive any
and all rights they may otherwise have to class-wide arbitration. Arbitration proceedings and any award shall be
kept confidential. No amendment to this arbitration provision shall apply to a Dispute of which WorldVentures had
actual notice on the date of the amendment. Any termination of this arbitration provision shall not be effective
until 10 days after reasonable notice of termination is given to Representatives or as to Disputes which arose prior
to the date of termination.

9.5 Choice of Law
This agreement will be governed by and construed in accordance with the law of the State of Texas, without regard
to principles of conflicts of laws.




                                                           21
9.6 Choice of Venue
The parties consent to jurisdiction and venue before any federal or state court in Collin County, State of Texas, for
purposes of enforcing an award by an arbitrator or any other matter not subject to arbitration.




                                                          22
                        Appendix I. Internet Advertising and Social Media

At WorldVentures, we understand that when done correctly, internet-based marketing and social media can become
an effective tool to help you grow your WorldVentures business. For this reason, as a supplement to Section 6:
Marketing and Advertising, we have developed the following guidelines to help you properly market WorldVentures
products and the business opportunity on the internet.

A. General Electronic Advertising
Representatives may not advertise or promote their WorldVentures business or WorldVentures products or services
in any electronic media without the prior written approval of WorldVentures. If written approval is given, a
Representative must comply with the following guidelines:

    a.   Representatives may not make offers or solicitations in the guise of research, surveys or informal
         communication, when the real intent is to sell products or services or sponsor Representatives;
    b.   Representatives sharing personal information collected online shall provide individual consumers with an
         opportunity to decline the sharing of such information, and if a consumer requests that their personal
         information not be shared, communication should immediately stop upon such request;
    c.   Representatives must abide by all laws and regulations regarding electronic communications;
    d.   Representatives may not distribute content by use of distribution lists or to any person who has not given
         specific permission to be included in such a process;
    e.   Representatives may not distribute content that is unlawful, harassing, libelous, slanderous, abusive,
         threatening, harmful, vulgar, obscene or otherwise objectionable material or material which could give rise
         to civil liability or otherwise violate any applicable local, state, national or international law or regulation;
    f.   Representatives may not, directly or indirectly, send bulk unsolicited emails to anyone with whom they have
         had no prior or existing personal or business relationship; and
    g.   Representatives shall not use "blind" online ads that make product or income claims which are ultimately
         associated with WorldVentures products, the WorldVentures opportunity, or the WorldVentures
         Compensation Plan.

B. Websites
Representative Websites:
Representatives should only market and sell WorldVentures products or services online through the replicated
websites offered by WorldVentures, such as your personal [subdomain].worldventures.biz website, however,
WorldVentures will allow Representatives to operate an independent website to market the products and promote
the WorldVentures opportunity provided the Representative has received written approval from the Compliance
Department and if the following policies are met:
    a) All content or links that appear on the site must comply with all of the Policies and Procedures.
    b) Whenever possible, use approved material and sales tools provided by WorldVentures.
    c) Modifications to the site must be approved by the Compliance Department prior to publishing, and they
        should be granted passwords or credentials to any password protected areas of the site.
    d) For purchase of and payment for any WorldVentures products or services, the site should redirect to the
        WorldVentures website or the Representatives replicated website.
    e) Representatives’ websites must clearly indicate that the site is maintained by a WorldVentures Independent
        Representative. The website must include the following statement, visible and legible, on each page:




                                                           23
           “This website is owned and maintained by a WorldVentures Independent Representative. Any opinions
           expressed on this website are solely made by and the responsibility of the individual Representative, and
           should not be considered a representation of the opinions of WorldVentures Marketing, LLC.”

    f)   WorldVentures reserves the right, in its sole discretion, to withdraw a Representative’s right to continued
         maintenance of an independent website if at any time the Company believes that withdrawal of such right
         is in the best interest of WorldVentures.
    g)   All websites shall include an appropriate privacy policy that satisfies the requirements of the GDPR and
         expressly sets out the Representative as a "controller".


Team Support Websites, Applications, and Social Media Groups:
Team sites are intended to provide our top leaders with a means to promote special team events, recognition,
conference calls, training, etc. to their sales team. Representatives who have achieved the Marketing Director (MD)
rank, or higher, may submit a proposed Team Support Website to the Compliance Department for approval. Team
Support Websites must comply with the guidelines outlined in the above section titled “Representative Websites”,
however, a team support website may not directly link to any individual Representative’s dot com or dot biz websites,
nor shall it be used as a prospecting site. This section extends to social media groups and team applications.

Social Media Sites:
Social media and networking sites can be useful tools in building and maintaining contacts. If a Representative chooses
to create a personal website/webpage, blog, or social networking site (Facebook, Twitter, LinkedIn , etc.) the following
guidelines apply:
     1) Content must not include WorldVentures trademarks, logos, or proprietary information, nor may a
         Representative use WorldVentures or a confusingly similar name as the account name.
     2) WorldVentures videos or online presentations must not be downloaded and rehosted on the site.
         Representatives may link to WorldVentures company websites or the Representative’s replicated site to view
         the videos and presentations.
     3) “WorldVentures Independent Representative” must be on the home page.
     4) No attempts to explain the Compensation Plan should be included.
     5) Content must be professional and appropriate and should not present false or misleading information about
         WorldVentures or the opportunity.
     6) Representatives are responsible to ensure that their online material complies with the guidelines in these
         Policies and Procedures as well as with all applicable federal and state rules and regulations regarding
         websites.
     7) All content should be submitted to WorldVentures’ Compliance Department for review prior to publishing
         and use.

Representatives may also review the Compliance and Social Media document available in the Back Office, for a
condensed guide on building their business while remaining compliant on social media.

Blogs and Podcasts:
WorldVentures products, services, and opportunity may be discussed in a blog, however, WorldVentures must not be
the primary or sole focus of the blog. All content included in the blog must comply with these Policies and Procedures
and the functionality for comments by readers must be disabled. WorldVentures discourages Representatives from
publishing any independent conference calls or training they have with their team, or distributing such content as a
podcast. Any recorded content must receive written approval from the Compliance Department prior to its
distribution.




                                                          24
C. YouTube and Video Hosting Websites
We encourage Representatives to link to the YouTube videos found on the WorldVentures official channel:
https://www.youtube.com/user/WorldVenturesTV. Representatives may link or embed the videos to their own
independent website or social media site; however, the videos must not be altered in any way. Representatives may
not create their own accounts on any video hosting website to post WorldVentures created videos. Representatives
must receive prior written approval before creating an original WorldVentures related video.

D. Paid Advertisements, Pay-Per-Click, Domain Names, and Meta-Data
When choosing terms for use in a domain name, meta-data, or for targeted advertising and pay-per click keywords,
Representatives may not use WorldVentures, WV, or any term that may be a derivative of or confusingly similar to
any WorldVentures trademark. Additional restrictions include terms that suggest an improper income claim, such as
“paidtotravel.com” or entering “rich” in the meta-data or keyword options for online advertisements. WorldVentures
reserves the right to request removal or edit of a domain name or advertisement that violates these Policies and
Procedures or conflicts with corporate interest. Representatives may advertise their WorldVentures website or their
approved independent site, however, they must not mask the display URL to make it appear as another URL.

E. Spamming
WorldVentures prohibits Independent Representatives from sending unsolicited email or other correspondence,
including telephone and facsimile. Any lawfully sent email or correspondence regarding WorldVentures, the
opportunity, or its products or services must meet the following:

    1)   There must be a functioning “opt-out” notice/button.
    2)   The use of deceptive or false subject lines are prohibited.
    3)   All opt-out requests must be honored.
    4)   Emails/correspondence must adhere to all other marketing and advertising guidelines in these Policies and
         Procedures.
    5)   Any advertisements sent via email, telephone, or facsimile must comply with the anti-spamming laws for the
         state or country in which the recipient resides. Representatives must research and comply with all laws
         concerning unsolicited commercial e-mail.

F. Lead Generation and Affiliate Marketing Programs
WorldVentures does not recommend participation in lead generation programs. Should a Representative participate
in such a program, they may not offer or distribute it to another Representative. Lead generation programs include
websites that allow for the collection of information from a prospective customer in order to recruit that individual.
WorldVentures prohibits the use of affiliate marketing programs. These are programs that reward an individual for
referrals or web traffic.




                                                         25
                               Appendix II: Fees Matrix

Item                                           Current Fees

Sale and Transfers                             $50

Business Entities                              $25

Placement Changes                              $25

Sponsorship Changes                            $50

Reactivation following Chargeback              $50




                                          26
Glossary of Terms
Customer — A person who purchases WorldVentures membership products for personal use. A Customer may also
be a WorldVentures Representative who purchases WorldVentures membership products for personal use.

Active Representative — A Representative who has paid the initial RBS fee and monthly RBS fee, and is eligible to
accumulate Sales Volume and Sales Credits towards earning bonuses and commissions.

Agreement - The contract between the Company and each Representative which consists of the Independent
Representative Application and Agreement, the WorldVentures Policies and Procedures, the WorldVentures
Compensation Plan, and the Business Entity Registration Form (where appropriate), all in their current form and as
amended by WorldVentures at its sole discretion and accepted by the Representative. These documents are
collectively referred to as the “Agreement.”

Back Office – area of the Representative Business System in which a Representative must use login credentials to
access.

Business Center — A node or “position” in the WorldVentures Binary Tree, created by the enrollment of a
Representative which tracks the sales generated by the Representative and the Representative’s Binary
Organization.

Binary Tree – The structure that is formed by the placement of Business Centers that make up the Binary
Organization.

Binary Organization – The group of Representative Business Centers placed in the Binary Tree by any individual
Representative in direct or indirect relation to his/her Representative Business Center.

Cancel — The termination of a Representative’s business. Cancellation may be either voluntary, involuntary, through
non-renewal or inactivity.

Company —WorldVentures Marketing, LLC.

Confidential Information — The term “Confidential Information” means all information of business or competitive
value to the Company that is not generally known to the public and that is disclosed to or received by a
Representative, including but not limited to, analysis, business plans, collections and compilations of information,
customer and representative lists or other information, financial and sales information, methods, processes,
projections, strategies, structures, techniques, trade secrets as defined by Chapter 134A of the Texas Civil Practice
and Remedies Code; identity and information regarding WorldVentures current, former, and potential
Representatives; WorldVentures proprietary products, pricing, and compensation structure; WorldVentures
business and marketing strategies, WorldVentures sales processes; and WorldVentures financial information.

Downline — See “Marketing Organization” below.

Downline Activity Report — A monthly report generated by WorldVentures that provides critical data relating to the
identities of Representatives, sales information, and enrollment activity of each Representative’s Marketing
Organization. This report contains confidential and trade secret information which is proprietary to WorldVentures.

Downline Leg — Each one of the individuals enrolled immediately underneath you and their respective Marketing
Organizations represents one “leg” in your marketing organization. Each Business Center has two legs—one on the



                                                          27
left and one on the right.

End Consumer — A person who purchases WorldVentures products for personal use rather than for resale to
someone else.

Enroller – A Representative who recruits and enrolls another Representative into the business opportunity or enrolls
a new Customer. The Enroller is typically also the Sponsor of the new Representative.

Immediate Household — Heads of household and dependent family members residing in the same house.

Lineage or Lineage Organization — The legs in your marketing structure that were initially started by the
Representative sponsoring a personal Representative, and then extended by recruiting Representatives and
Customers personally and that process duplicating. A Representative’s Lineage or Lineage Organization is like the
sponsorship family tree. It comes from those whom the Representative personally introduced and whom they
personally introduced, etc. Spillover will not add to your lineage.

Marketing Organization — Each of the Customers and Representatives enrolled immediately underneath a
Representative and his/her respective Lineage Organization represents one “leg” in the Representative’s Lineage
Organization. In the Binary Organization, each Business Center has two legs—one on the left and one on the right.

Official WorldVentures Material — Literature, audio or video tapes, and other materials developed, printed,
published and distributed by WorldVentures to Representatives.

Rank — The promotional level that a Representative has achieved pursuant to the WorldVentures Compensation
Plan.

Recruit — For purposes of WorldVentures’ Prohibited Recruiting Policy (Section 5.2), the term “recruit” means
actual or attempted solicitation, enrollment, encouragement, or effort to influence in any other way, either directly
or through a third party, another WorldVentures Representative to enroll or participate in another multilevel
marketing, network marketing or direct sales opportunity.

Sponsor — The Representative to whom front-line lineage is credited when a new Representative or Customer is
enrolled into the Company, and to whom Sales Credits and Sales Volume are attributed from Customer sales within
the Representative’s Binary and Lineage Organization.

Representative Business System (RBS) — An online tool that includes a personalized website and back office system,
as well as online training and access to essential sales and marketing tools to help Representatives build their
WorldVentures business.

Upline — This term refers to the Representative or Representatives above a particular Representative in a
sponsorship line up to the Company. Conversely stated, it is the line of sponsors that links any particular
Representative to the Company.

Sales Credit – A point value given to each product.

Sales Volume – The commissionable value of WorldVentures products generated by a Representative or his/ her
Binary and Lineage Organization. Sales Volume does not include the Representative’s Business System or sales aids.




                                                         28
Contact Details:

WorldVentures Marketing, LLC
5100 Tennyson Parkway
Plano, TX 75024
Tel: 1 972 805 5100
Fax: 1 972 767 3139
Website: www.worldventures.biz
support@worldventures.com


WorldVentures Compliance Department
E: compliance@worldventures.com
F: 972-805-9960

WorldVentures Genealogy Department
E: genealogy@worldventures.com
eFax: 972-767-4039

WorldVentures Customer Support
E: support@worldventures.com
P: 972-805-5100
F: 972-767-3139




WorldVentures, DreamTrips, and Rovia and all associated logos and designs are trademarks of WorldVentures Holdings, LLC. ©
    2018 WorldVentures Holdings, LLC. All Rights Reserved. Any unauthorized use or republication is strictly prohibited.
                      WorldVentures Marketing, LLC, 5100 Tennyson Pkwy, Plano, TX 75024, USA.




                                                           29
